Name: Council DirectiveÃ 2013/23/EU of 13Ã May 2013 adapting certain directives in the field of financial services, by reason of the accession of the Republic of Croatia
 Type: Directive
 Subject Matter: Europe;  insurance;  European construction;  European Union law;  financial institutions and credit
 Date Published: 2013-06-10

 10.6.2013 EN Official Journal of the European Union L 158/362 COUNCIL DIRECTIVE 2013/23/EU of 13 May 2013 adapting certain directives in the field of financial services, by reason of the accession of the Republic of Croatia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 50 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Pursuant to Article 50 of the Act of Accession of Croatia, where acts of the institutions adopted prior to accession require adaptation by reason of accession, and the necessary adaptations have not been provided for in that Act of Accession or in the Annexes thereto, the Council, acting by qualified majority on a proposal from the Commission, shall, to this end, adopt the necessary acts, if the original act was not adopted by the Commission. (2) The Final Act of the Conference which drew up and adopted the Treaty of Accession of Croatia indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt those adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Directives 73/239/EEC (1), 2002/83/EC (2), 2005/68/EC (3) and 2009/138/EC (4) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directives 73/239/EEC, 2002/83/EC, 2005/68/EC and 2009/138/EC are amended as set out in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by the date of accession of Croatia to the Union at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from the date of accession of Croatia to the Union. When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to and as from the date of the entry into force of the Treaty of Accession of Croatia. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 May 2013. For the Council The President S. COVENEY (1) First Council Directive 73/239/EEC of 24 July 1973 on the coordination of laws, regulations and administrative provisions relating to the taking-up and pursuit of the business of direct insurance other than life assurance (OJ L 228, 16.8.1973, p. 3). (2) Directive 2002/83/EC of the European Parliament and of the Council of 5 November 2002 concerning life assurance (OJ L 345, 19.12.2002, p. 1). (3) Directive 2005/68/EC of the European Parliament and of the Council of 16 November 2005 on reinsurance (OJ L 323, 9.12.2005, p. 1). (4) Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (OJ L 335, 17.12.2009, p. 1). ANNEX 1. In Article 8(1)(a) of Directive 73/239/EEC, the following is added:  in the case of the Republic of Croatia: dioniÃ ko druÃ ¡tvo , druÃ ¡tvo za uzajamno osiguranje ;. 2. Directive 2002/83/EC is amended as follows: (a) in Article 6(1)(a), the following is inserted after the entry for the French Republic:  in the case of the Republic of Croatia: dioniÃ ko druÃ ¡tvo , druÃ ¡tvo za uzajamno osiguranje ,; (b) in Article 18(3), the following is inserted after the fifth indent:  1 July 2013 for undertakings authorised in Croatia, and. 3. In Annex I to Directive 2005/68/EC the following is inserted after the entry for the French Republic:  in the case of the Republic of Croatia: dioniÃ ko druÃ ¡tvo ;. 4. Directive 2009/138/EC is amended as follows: (a) in the first subparagraph of Article 73(5), the following point is inserted: (ea) 1 July 2013 for undertakings authorised in Croatia;; (b) Annex III is amended as follows: (i) in Part A, the following point is inserted: (10a) in the case of the Republic of Croatia: dioniÃ ko druÃ ¡tvo , druÃ ¡tvo za uzajamno osiguranje ;; (ii) in Part B, the following point is inserted: (10a) in the case of the Republic of Croatia: dioniÃ ko druÃ ¡tvo , druÃ ¡tvo za uzajamno osiguranje ;; (iii) in Part C, the following point is inserted: (10a) in the case of the Republic of Croatia: dioniÃ ko druÃ ¡tvo ;.